Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carlos Demond Robinson appeals the district court’s orders denying his motions for (1) new trial and (2) appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm. We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and *207argument would not aid the decisional process. The motions for appointment of counsel and to proceed under the Criminal Justice Act are denied. The motion to withdraw the motion to consolidate is granted.

AFFIRMED.